


Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment to Employment Agreement (the “Amendment”) is entered into
as of March 10, 2015, by and between Equity One, Inc. (the “Company”), a
Maryland corporation, and Mark Langer (the “Executive”).
WHEREAS, the parties have entered into an Employment Agreement dated as of
January 11, 2011 and effective as of February 1, 2011, as amended by that
certain First Amendment to Employment Agreement dated April 4, 2014 (as amended,
the “Agreement”), for the purposes of setting forth the terms and conditions of
the employment relationship between Executive and the Company;
WHEREAS, Executive has been serving as the Executive Vice President and Chief
Financial Officer of the Company;
WHEREAS, on October 29, 2014 Executive provided written notice to the Company
that he does not intend to renew his employment with the Company at the end of
the Agreement’s term on June 30, 2015; and
WHERAS, the Company and Executive desire to amend certain terms of the Agreement
with respect to the termination of Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive each hereby agrees to amend the Agreement as follows:
1.Definitions. All capitalized terms in this Amendment not otherwise defined
herein have the meanings defined in the Agreement.
2.Term. Section 2 of the Agreement is hereby amended to read in its entirety:
The period of employment of Executive by the Company hereunder (the “Employment
Period”) shall commence on the Effective Date and shall continue through April
10, 2015 or such earlier date on or as of which this Agreement or Executive’s
employment hereunder is terminated in accordance with the terms hereof. Subject
to this Agreement or Executive’s employment hereunder being terminated in
accordance with the terms hereof or prior to April 10, 2015, this Agreement and
the Employment Period automatically shall terminate on April 10, 2015. As used
herein, “End of Term Date” means April 10, 2015.
3.Compensation and Related Matters. Section 5(b)(i)(B) of the Agreement is
hereby amended to read in its entirety:
(B)The Compensation Committee shall review Executive’s performance with the
Chief Executive Officer for the period commencing on January 1, 2015 and ending
on April 10, 2015 and cause the Company to award Executive a Bonus in such
amount as the Compensation Committee shall reasonably determine as fairly
compensating and rewarding Executive for services rendered to the Company during
that period, provided, however, that in no event shall Executive’s Bonus for
such period be less than an amount equal to one hundred percent (100%) of the
Base Salary of Executive for such calendar year multiplied by a fraction, the
numerator of which is the number of days that Executive was employed in calendar
year 2015, and the denominator of which shall be 365. Any Bonus payable to
Executive as contemplated by this Section 5(b)(i)(B) shall be payable 100% in
cash, and shall be paid to Executive on or before May 11, 2015.




--------------------------------------------------------------------------------




4.Compensation and Related Matters. Section 5(b)(ii) of the Agreement is hereby
amended to read in its entirety:
Subject to Section 8(b)(ii) below, no Bonus shall be payable hereunder to
Executive with respect to calendar year 2014 unless Executive is employed
hereunder by the Company as of the last day of such calendar year. Subject to
Section 8(b)(ii) below, no Bonus shall be payable hereunder to Executive with
respect to calendar year 2015 unless Executive is employed hereunder by the
Company as of April 10, 2015.
5.
Compensation and Related Matters. Section 5(j) of the Agreement is hereby
amended to read in its entirety:

Retention Bonus. In addition to the foregoing, and subject to Executive being
employed by the Company through the Employment Period and satisfaction by the
Executive of the Qualifying Conditions, the Company shall award Executive a
retention bonus (“Retention Bonus”) in the amount of $334,000, payable 100% in a
lump sum cash payment on the End of Term Date, provided, however, in the event
that Executive’s employment is terminated prior to the end of the Employment
Term for any reason other than a Termination by the Company for Cause or a
Termination by Executive Other Than for Good Reason, the Company shall pay
Executive the Retention Bonus in a lump sum cash payment no later than 30 days
after the Date of Termination, notwithstanding the fact that Executive was not
employed through the Employment Period.
6.Representations and Warranties. The Company represents and warrants that
(i) the execution, delivery and performance of this Amendment by the Company has
been fully and validly authorized by all necessary corporate action, (ii) the
officer signing this Amendment on behalf of the Company is duly authorized to do
so, (iii) the execution, delivery and performance of this Amendment does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document to which the Company is a party
or by which it is bound, and (iv) upon execution and delivery of this Amendment
by the parties, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
7.Effect on Agreement. Except as set forth in this Amendment, the Agreement
shall remain in full force and effect and references in the Agreement to “this
Agreement,” “hereunder,” “herein,” “hereto,” and words of like effect shall mean
the Agreement as amended by this Amendment. In the event any term in this
Amendment conflicts with any term(s) of the Agreement, this Amendment shall
govern.
8.Governing Law. The validity, interpretation, construction and performance of
this Amendment shall be governed by the laws of the State of Florida without
regard to its conflicts of law principles.
9.Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile and PDF counterparts), each of which shall be an original,
but all of which together shall constitute one instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
EQUITY ONE, INC.
/s/ David Lukes                 
Name: David Lukes
Title: Chief Executive Officer
EXECUTIVE
/s/ Mark Langer                 
MARK LANGER




